Exhibit PACIFICORP (An Oregon Corporation) TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as successor to The Bank of New York Mellon) As Trustee under PacifiCorp’s Mortgage and Deed of Trust, Dated as of January9, 1989 Twenty-second Supplemental Indenture Dated as of July 1, 2008 Supplemental to PacifiCorp’s Mortgage and Deed of Trust Dated as of January9, 1989 This Instrument Grants a Security Interest by a Transmitting Utility This Instrument Contains After-Acquired Property Provisions 1 TWENTY-SECOND SUPPLEMENTAL INDENTURE THIS INDENTURE, dated as of the 1st day of July, 2008, made and entered into by and between PACIFICORP, a corporation of the State of Oregon, whose address is 825NE Multnomah, Portland, Oregon97232 (hereinafter sometimes called the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as successor to The Bank of New York Mellon), a national banking association whose address is 700S. Flower Street, Suite500, Los Angeles, California90017 (the “Trustee”), as
